281 F.Supp. 687 (1967)
RAYONIER INCORPORATED, a corporation, Plaintiff,
v.
GEORGIA-PACIFIC CORPORATION, a corporation, Defendant.
Civ. A. No. 5148.
United States District Court W. D. Washington, N. D.
October 20, 1967.
*688 Lane, Powell, Moss & Miller, George V. Powell, Richard F. Allen, Seattle, Wash., Lyon & Lyon, Leonard S. Lyon, Jr., James W. Geriak, Douglas E. Olson, Los Angeles, Cal., for defendant.
Pennie, Edmonds, Morton, Taylor & Adams, Stanton T. Lawrence, Jr., New York City, Keith Gerrard, of Holman, Marion, Perkins, Coie & Stone, Seattle, Wash., for plaintiff.

JUDGMENT
GOODWIN, District Judge.
This cause having been heard by the Court, the Court having been duly advised in the premises, and the Court having entered Findings of Fact and Conclusions of Law herein,
It is hereby ordered, adjudged and decreed:
1. The Complaint herein shall be and is hereby dismissed with prejudice.
2. Judgment shall be and hereby is rendered in favor of defendant on its counterclaim.
3. Defendant is the owner of the entire right, title and interest in and to United States Letters Patent No. 2,935,473, together with all rights of action for infringement against plaintiff.
4. United States Letters Patent No. 2,935,473, and each of the claims thereof, is good and valid at law.
5. Plaintiff has infringed claims 1, 2, 5-7, 11, 13, 15, 17-22, 24-26, 29, 31-33, 36, 38-44, 46-49, 51, 53-55, 59, 60, 63, 64, 67, 69, 71, 73-77, 79, 80, 83, 85-87, 90, 92-97, 99-102, 105-107, 113 and 118 of said Letters Patent No. 2,935,473, by selling and using its products Raykrome and Raykrome X for incorporation in Uni-Cal drilling muds.
6. Plaintiff shall account to defendant for damages arising from plaintiff's infringement of Letters Patent No. 2,935,473, said damages to be based upon a doubling of defendant's established royalty rate applied to all Raykrome and Raykrome X sold by plaintiff, together with such costs and interest as may be fixed by the Court.
7. Plaintiff shall pay to defendant attorneys' fees in the amount of $50,000.
8. The Clerk of the Court shall issue an injunction upon application by defendant enjoining plaintiff and its officers, agents, servants, employees and those persons, companies or corporations in active concert or participation with it from practicing the method or making, using or selling the compositions described in the claims of United States Letters Patent No. 2,935,473, from otherwise infringing said Letters Patent including the inducing or contributing to the infringement thereof, and from making, using or selling heavy metal lignosulfonates, whether or not oxidized, or oxidized lignosulfonates for incorporation in water base drilling mud during the full term of said Letters Patent.